DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:

Patent /Citation
Patentee/Author
US 5547497 A
Klemp et al.  hereinafter Klemp
US 3174326 A
CARLE et al. hereinafter CARLE
US 5611846 A
Overton et al. hereinafter Overton


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klemp in view of CARLE.
With respect to claim 1, Klemp discloses a gas sampler for supplying a sample gas to a column of a gas analyzer (Abstract: A gas chromatography system and methods for increasing the speed, operational flexibility, and accuracy of gas chromatography procedures), comprising: 
sample source 26 connected to a gas chromatography system); 
a sample holding portion (cold trap 12a-b) arranged to accommodate the sample gas to be introduced into the connection portion from the sample tank (Fig. 1 illustrates cold trap 12a-b arranged to accommodate the sample gas to be introduced into the connection portion from the sample source 26); 
a plurality of pneumatic switching valves (col. 5 lines 16-20: pneumatic valves 36, 38 and 39) configured to configure different flow paths within the gas sampler respectively corresponding to different switching configurations of the pneumatic switching valves (Figs. 1-2 illustrate valves 36, 38 and 39 configured to configure different flow paths), at least some of the flow paths being connected to the sample holding portion (at least Fig. 1 illustrates sample and carrier gas flow paths connected to cold trap 12a-b); 
control piping configured to transmit driving pressure to the pneumatic switching valves to control a connection state of each pneumatic switching valve (at least Fig. 1 illustrates tube that’s connected to at least valves 36, 38 and 39 to deliver pump pressure); 
a pump configured to apply suction inside the sample holding portion (at least Fig. 1 illustrate vacuum pump 36 supply suction power to cold trap 12a-b).
Klemp discloses all the claimed subject matter except a tank configured to accumulate pressure generated by an operation of the pump for a source pressure from which the driving pressure is derived.
CARLE from the area of gas chromatography discloses a tank configured to accumulate pressure generated by an operation of the pump for a source pressure from which the driving pressure is derived (¶[0042] discloses the carrier gas from the cleanup traps and from the reference chamber is metered through the regulator 25 and pumped into the ballast tank 16 by the pump 15 thus providing continuous circulation of the carrier gas through the system)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klemp with the teachings of CARLE so that Klemp invention will have an accumulator to hold pressure from the pump as disclosed in CARLE invention in order to use the pressure from the accumulator to derive the pneumatic valves. Doing so, avoids the need for multiple pumps to deliver positive and negative pressure and work with only one pump. Furthermore, doing so, simplify complexity of the system to meet the continuing need for a truly portable, inexpensive, and versatile gas chromatograph.
With respect to claim 2, Klemp and CARLE disclose the gas sampler as recited in claim 1 above. Klemp further discloses the pneumatic switching valves (36, 38 and 39) are configured to configure a flow path for introducing the sample gas to the sample holding portion (at least Fig. 1 illustrates introduction of sample gas into cold trap12a-b), a flow path for introducing a carrier gas to the sample holding portion, and a flow path for supplying the sample gas in the sample holding portion to a column (col. 5 lines 65-67 and col. 6 lines 1-5 disclose after a sample collection interval, valve 38 is opened, valve 36 is closed, and valve 39 remains closed, which corresponds to the injection mode of operation. The main flow of carrier gas in this mode is through restrictor 30 and then through PLOT trap 15, sample tube 14, and into column 20).
With respect to claim 3, Klemp and CARLE disclose the gas sampler as recited in claim 1 above. CARLE further discloses the tank is connected between a discharge port of the pump [0042] discloses the carrier gas from the cleanup traps and from the reference chamber is metered through the regulator 25 and pumped into the ballast tank 16 by the pump 15 thus providing continuous circulation of the carrier gas through the system)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klemp with the teachings of CARLE so that Klemp invention will have an accumulator to hold pressure from the pump as disclosed in CARLE invention in order to use the pressure from the accumulator to derive the pneumatic valves. Doing so, avoids the need for multiple pumps to deliver positive and negative pressure and work with only one pump. Thus, thus simplifying complexity of the system.
With respect to claim 7, Klemp discloses a gas sampler for supplying a sample gas to a column of a gas analyzer (Abstract: A gas chromatography system and methods for increasing the speed, operational flexibility, and accuracy of gas chromatography procedures), comprising: 
a connection portion connectable to a sample tank filled with the sample gas(sample source 26 connected to a gas chromatography system as illustrated in Fig. 1); 
a sample holding portion (cold trap 12a-b) arranged to accommodate the sample gas to be introduced into the connection portion from the sample tank (Fig. 1 illustrates cold trap 12a-b arranged to accommodate the sample gas to be introduced into the connection portion from the sample source 26); 
col. 5 lines 16-20: pneumatic valves 36, 38 and 39) configured to configure different flow paths within the gas sampler respectively corresponding to different switching configurations of the pneumatic switching valves (Figs. 1-2 illustrate valves 36, 38 and 39 configured to configure different flow paths), at least some of the flow paths being connected to the sample holding portion (at least Fig. 1 illustrates sample and carrier gas flow paths connected to cold trap 12a-b); 
control piping configured to transmit driving pressure to the pneumatic switching valves to control a connection state of each pneumatic switching valve (at least Fig. 1 illustrates tube that’s connected to at least valves 36, 38 and 39); 
a pump configured to apply suction inside the sample holding portion (at least Fig. 1 illustrate vacuum pump 36 supply suction power to cold trap 12a-b).
Klemp discloses all the claimed subject matter except supply piping arranged between the pump and the control piping to supply a pressure generated by an operation of the pump to the control piping as a source pressure of the driving pressure.
CARLE from the area of gas chromatography discloses supply piping arranged between the pump and the control piping to supply a pressure generated by an operation of the pump to the control piping as a source pressure of the driving pressure (¶[0042] discloses the carrier gas from the cleanup traps and from the reference chamber is metered through the regulator 25 and pumped into the ballast tank 16 by the pump 15 thus providing continuous circulation of the carrier gas through the system).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klemp with the teachings of CARLE so that Klemp invention will have an accumulator to hold pressure from the .
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klemp and CARLE as applied to claims 1 and 7 above, and further in view of Overton.
With respect to claim 4, Klemp and CARLE disclose the gas sampler as recited in claim 1 above. Klemp as modified by CARLE further is silent about a vent in communication with an outside (), wherein the pneumatic switching valves includes a vent valve configured to switch a connection state between a suction port of the pump and the vent, and wherein the vent valve is configured to have an open state when the driving pressure is not supplied and have a closed state when the driving pressure is supplied.
Overton from the area of gas chromatographs discloses a vent in communication with an outside (Fig. 1 illustrates vent valve in communication with the outside), wherein the pneumatic switching valves (310, 318 and 330 valves) includes a vent valve (vent valve 328) configured to switch a connection state between a suction port of the pump and the vent (col. 9 lines 1-18), and wherein the vent valve (vent valve 328) is configured to have an open state when the driving pressure is not supplied and have a closed state when the driving pressure is supplied (col. 7 lines 10-48 discloses vent valve configured to have an open state when the driving pressure is not supplied and have a closed state when the driving pressure is supplied).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klemp as modified by  
With respect to claim 8, Klemp and CARLE disclose the gas sampler as recited in claim 7 above. Klemp discloses the pneumatic switching valves (valves 36, 38 and 39) include: a first switching valve (36) connected between the pump (vacuum pump 38) and the sample holding portion (cold traps 12a-b).
Klemp in view of CARLE is silent about a vent in communication with an outside of the gas sampler and a second switching valve provided between a first flow path connecting the pump and the first switching valve and the vent and configured to be made in an open state when the driving pressure is not supplied and be made in a closed state when the driving pressure is supplied.
Overton from the area of gas chromatographs discloses a vent in communication with an outside of the gas sampler (Fig. 1 illustrates vent valve in communication with the outside) and a second switching valve (330) provided between a first flow path connecting the pump (322) and the first switching valve (318) and the vent (vent valve 328) and configured to be made in an open state when the driving pressure is not supplied and be made in a closed state when the driving pressure is supplied (col. 7 lines 10-48 discloses vent valve configured to have an open state when the driving pressure is not supplied and have a closed state when the driving pressure is supplied).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klemp as modified by  CARLE with the teachings of Overton so that Klemp’s invention will have a vent system with .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references separately or in combination do not appear to teach a control device configured to control the pump and the pneumatic switching valves, wherein the control device is configured to execute: pressure accumulation processing to accumulate a discharge pressure of the pump in the tank by operating the pump when the vent valve is in the open state; introduction processing to introduce the sample gas to the sample holding portion by operating the pump in a state in which the vent valve is in the closed state, after executing the pressure accumulation processing; and supply processing to supply the sample gas in the sample holding portion to the column after executing the introduction processing. 
Claim 6 is objected as it depends on objected claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861 

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861